Citation Nr: 0118877	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for post traumatic 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 until March 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2000 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) which denied an increased rating for the service-
connected post traumatic headaches.


REMAND

The veteran asserts his service-connected headaches have 
become more frequent and have increased in severity, such 
that he has been unable to get out of bed at times.  It is 
thus contended that a higher disability evaluation is 
warranted.  

A review of the record reflects that the veteran related in a 
letter dated in July 2000 that he was receiving treatment 
from J. Langdon, M.D.  Enclosed was a cursory statement from 
Dr. Langdon stating that the appellant had complaints of 
chronic headaches secondary to a pellet in the head.  The 
veteran also noted that he had had an appointment at the VA 
hospital in Lebanon, Pennsylvania, and had been told that a 
bullet in his sinus cavity was causing his severe headaches, 
and that he had migraines.  The record does not indicate that 
these records have been requested or secured.  It is noted 
that he was seen at Lebanon for his VA examination, and some 
sinus studies were done.  This reported opinion, however, is 
not reflected in the records on file.

Also, it is noted that during the course of this appeal a new 
law has become effective.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  This provides 
certain notice and development provisions, which the Board 
concludes, compels some additional development in this 
matter.  As indicated above, the veteran appears to be in 
receipt of VA treatment, and private clinical records may 
also be extant.  The Board is also of the opinion that a VA 
examination would also be helpful to assess the degree of 
current disability.  The fulfillment of the VA's statutory 
duty to assist the appellant includes obtaining medical 
record to which reference has been made, and providing 
additional examination, when indicated, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of all relevant 
records of VA and private treatment from 
the beginning of the appeal period, 
January 1999.  To this end, the 
appellant should be asked to provide the 
names and addresses of any medical care 
providers, to include Dr. Langdon, the 
Lebanon VA and any other VA provider, 
who have treated him for headaches, so 
that such records may be requested.  
Further, the appellant is requested to 
provide any headache logs or calendars 
in existence showing the nature and 
frequency of the headaches, to the 
extent such items may exist.

2.  The appellant should be scheduled 
for a special VA examination to 
determine the extent of symptomatology 
associated with his service-connected 
headaches.  All necessary tests and 
studies, should be performed, and all 
clinical manifestations should be 
reported in detail.  The examiner must 
be provided with the appellant's claims 
folder for review prior to conducting 
the examination.  The examiner is 
requested to provide an opinion as to 
whether the medical evidence supports a 
finding of prostrating attacks and the 
frequency of such.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions 
expressed.  The examination report 
should clearly reflect whether a review 
of the claims folder was performed and 
should be returned in a legible 
narrative format.  It should be 
indicated whether a pellet in the 
sinuses is causing the headaches.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of an increased 
rating for headaches to determine 
whether or not it may be granted.  If 
action remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

